Citation Nr: 0903116	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefit sought 
on appeal.  The veteran, who had active service from May 1963 
to May 1964, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the issue of entitlement to service connection for 
a lung disorder, the Board notes that there are three 
opinions of record indicating that the veteran's current lung 
disorder is related to in-service exposure to asbestos.  The 
evidence of record, however, does not confirm that the 
veteran was indeed exposed to asbestos in service.  

The veteran contends that while aboard the U.S.S. Lowry (DD-
770) during his U.S. Navy service, he was exposed to asbestos 
sometime between February 8, 1964 and March 18, 1964.  He 
stated that his exposure occurred both in relation to his 
service duties and while in his bunk.  He testified that he 
was involved in the re-welding process of the ship's piping 
system, which included removing the coatings and fiber around 
the pipes so they could be welded.  He recalled that when 
they made cuts into the pipe, it was like a "dust storm," 
and this dust-like substance would be all over him.  The 
veteran further testified that pipes ran along the top of his 
bunk and when he would touch the pipes, a substance would 
flake off into his bed and on his pillow.  The veteran could 
not identify any post-service exposure to asbestos.  

There is no in-service evidence of asbestosis or treatment 
for any lung disorder. Following service, in as early as 2005 
from the evidence of record, the veteran was diagnosed as 
having a lung disorder.  However, there is no specific 
diagnosis of asbestosis.

In a September 2005 private radiological consultation report, 
the veteran was found to have old granulomatous disease and 
non-calcified pleural plaques, which may represent prior 
exposure to asbestos.  That same month, the veteran was noted 
to have pleural plaques that were most likely due to previous 
asbestos exposure, and his only exposure to asbestos was 
during active military service.  Again in February 2006, the 
same physician indicated that the veteran was under his care 
for chronic obstructive pulmonary disease (COPD) due to 
previous asbestos exposure.  No rationale was provided for 
either of these opinions.  

A February 2006 CT scan of the chest revealed, inter alia, 
bilateral pulmonary nodules, calcified granulomas and non-
calcified, bilateral pleural plaques.  

In a March 2007 letter from a VA physician, the veteran was 
noted to have been exposed to asbestos while in the Navy from 
direct contact with asbestos-lined pipes.  At that time, the 
veteran experienced dyspnea upon exertion and chronic cough.  
There was no rationale provided for this opinion, nor was 
there any evidence of record indicating that the veteran was 
exposed to asbestos in service.  

In April 2007, the veteran underwent another CT scan of the 
chest.  He was found to have stable, non-calcified pleural 
plaques and scattered non-calcified pulmonary nodules.  

The Statement of the Case and Supplemental Statement of the 
Case referenced a memorandum received from the National 
Personnel Records Center (NPRC).  As noted by the RO, this 
memorandum reflected that the probability was minimal that 
the veteran had in-service asbestos exposure.  It appears as 
though the RO requested information from the NPRC in October 
2005 and a response was given in November 2005.  The 
response, however, is not of record.  

The evidence of record reflects a radiologist's and 
physicians' suggestions that the veteran's current pleural 
scarring and calcifications may be related to in-service 
asbestos exposure.  It appears, however, the information that 
the RO attempted to obtain as to the veteran's possible in-
service exposure to asbestos is not of record.  In addition, 
the Board finds that there is inadequate medical evidence 
upon which to render a decision.  Therefore, the claim must 
be returned in order to attempt to ascertain whether the 
veteran's service duties would have exposed him to asbestos 
and for a VA examination to determine the nature and etiology 
of any lung disorder and its relation to the possible in-
service asbestos exposure.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should again request 
information from appropriate sources as to 
whether the veteran's service duties in 
the U.S. Navy between February1964 and May 
1964 while serving on the U.S.S. Lowry 
(DD-770) would have exposed him to 
asbestos in connection with those duties.  
The request should include the veteran's 
service rates and duties, as well as the 
veteran's narrative of his service duties.  
Consideration should be given to 
contacting the Department of the Navy for 
this information.

2.  If the veteran was exposed to any 
asbestos during service, or if the 
possibility of his exposure cannot be 
excluded, he should be afforded an 
examination to determine whether the 
veteran has any lung disorder that is due 
to exposure to asbestos.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to whether any currently 
diagnosed lung disorder is causally or 
etiologically related exposure to asbestos 
and specify what disorder(s) is/are 
associated with exposure to asbestos.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

